DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-12, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US 2018/0244221).

Note that Ishihara was cited by Applicant on the Information Disclosure Statement received 12/31/2020.

As for claims 1-3, 6, 9-12, 15, 18, and 19, Ishihara discloses the invention as claimed, including:

1. A power supply device for a vehicle, comprising: 
an energy storage device that supplies a first voltage [fig. 1, element 31; paragraphs 0027-0029, and 0044-0047]; 
a converter coupled to an external power source and that converts a second voltage provided by the external power source into the first voltage, the external power source powering the vehicle when the vehicle is in operation [fig. 1, element 4, paragraphs 0027-0029, and 0044-0047]; 
a first switching element coupled to the converter and at least one load of the vehicle, the at least one load being powered by the first voltage when in operation [fig. 1, element 52, paragraphs 0027-0029, and 0044-0047]; 
a second switching element coupled to the first switching element and the at least one load [fig. 1, element 53; paragraphs 0027-0029, and 0044-0047]; and 
a controller that: determines a failure condition for the converter or the energy storage device [fig. 1, element 41; paragraphs 0027-0029, and 0044-0047]; and 
controls, in response to determining the failure condition, the first switching element and the second switching element such that i) the converter is disconnected from or connected to the at least one load, and ii) the energy storage device is disconnected from or connected to the at least one load [fig. 1, elements 4 (bi-directional converter) and 41; paragraphs 0027-0029, and 0044-0047].  
10. A power system for a vehicle, comprising: 

at least one load [fig. 1, element 21; paragraphs 0027-0029, and 0044-0047]; and 
a power supply device coupled to the power source and the at least one load [fig. 1, element 32 coupled to element 1 and/or 31; paragraphs 0027-0029], the power supply device including: 
an energy storage device that supplies a second voltage, the second voltage powering the at least one load when in operation [fig. 1, element 32]; 
a converter that converts the first voltage into the second voltage [fig. 1, element 4; paragraph 0049]; 
a first switching element coupled to the converter and the at least one load [fig. 1, element 52]; 
a second switching element coupled to the first switching element and the at least one load [fig. 1, element 53]; and 
a controller that: determines a failure condition for the converter or the energy storage device; and controls, in response to determining the failure condition, the first switching element and the second switching element such that i) the converter is disconnected from or connected to the at least one load, and ii) the energy storage device is disconnected from or connected to the at least one load [fig. 1, element 41; paragraphs 0027-0029, and 0044-0047].
19. A method for a power supply device of a vehicle, the method comprising: 

controlling, in response to determining the failure condition, a first switching element of the power supply device and a second switching element of the power supply device such that i) the converter is disconnected from or connected to at least one load of the power supply device, and ii) the energy storage device is disconnected from or connected to the at least one load [fig. 1, element 41; paragraphs 0027-0029, and 0044-0047].
2. The power supply device of claim 1, wherein the controller, in response to determining the failure condition for the converter, i) controls the first switching element to disconnect the converter from the at least one load, and ii) controls the second switching element to maintain a connection of the energy storage device to the at least one load, so that power supplied to the at least one load is uninterrupted [fig. 2, elements 31 and/or 1; elements  21, 4, 52, 53, and 22; paragraphs 0044-0047].  
3. The power supply device of claim 2, wherein the controller, in response to determining the failure condition for the energy storage device, i) controls the second switching element to disconnect the energy storage device from the at least one load, and ii) controls the first switching element to connect the converter to the at least one load or to maintain a connection of the converter to the at least one load, so that power supplied to the at least one load is uninterrupted [fig. 2, elements 31 and/or 1; elements  21, 4, 52, 53, and 22; paragraphs 0044-0047].  

 
9. The power supply device of claim 1, wherein the first voltage is less than the second voltage, and wherein the failure condition includes an actual failure or a simulated failure of the converter or the energy storage device [paragraphs 0044-0047].  
 11. The power system of claim 10, wherein the controller, in response to the determining the failure condition for the energy storage device, i) controls the second switching element to disconnect the energy storage device from the at least one load, and ii) controls the first switching element to connect the converter to the at least one load or to maintain a connection of the converter to the at least one load, so that power supplied to the at least one load is uninterrupted [fig. 2, elements 31 and/or 1; elements  21, 4, 52, 53, and 22; paragraphs 0044-0047].  
12. The power system of claim 11, wherein the controller, in response to determining the failure condition for the converter, i) controls the first switching element to disconnect the converter from the at least one load, and ii) controls the second switching element to maintain a connection of the energy storage device to the at least one load, so that power supplied to the at least one load is uninterrupted [fig. 2, elements 31 and/or 1; elements  21, 4, 52, 53, and 22; paragraphs 0044-0047].  
15. The power system of claim 10, wherein the at least one load includes a first load and a second load, and wherein the first load and the second load have different power supply inputs [see as cited in claim 6].  
.  
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2018/0244221) in view of Savagian (US 2012/0566567).

As for claims 4-5 and 13-14, Ishihara discloses the invention substantially as claimed, including the power supply device and power system for a vehicle as cited above in the rejection of claims 1 and 10 as well as disclosing that first and second 

As for claims 4, 5, 13, and 14, Ishihara does not specifically disclose that the first and switching elements include back to back switches.

Savagian discloses a switch device having back to back switches under the control of a control module to individually control electric current from a battery [paragraph 0028].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Ishihara and Savagian because one of ordinary skill in the art would have recognized the advantages of using known switching elements and techniques for the purpose of controlling current flow between multiple sources and loads within a vehicle system which would provide better and more flexible control of providing power to loads within Ishihara’s vehicle system.

Claims 7-8, 16-17, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2018/0244221) in view of Kato (US 2006/0097577).

As for claims 7-8, 16-17, and 20, Ishihara discloses the invention substantially as claimed, including the power supply device, power system for a vehicle, and method for a power supply device as cited above in the rejection of claims 1, 10 and 19. Ishihara also discloses [claim 20] wherein the controlling, in response to determining the failure 

Ishihara does not specifically disclose:
7. The power supply device of claim 6, further comprising: 
a load switch coupled between the first switching element and the second load, and coupled between the second switching element and the second load [fig. 1, elements 52, 53, 21, and 22].  
8. The power supply device of claim 7, wherein the controller controls, in response to determining the failure condition for the converter, the load switch to disconnect a power supply input of the second load from the energy storage device.
16. The power system of claim 15, further comprising: a load switch coupled between the first switching element and the second load, and coupled between the second switching element and the second load of the vehicle.  
17. The power system of claim 16, wherein the controller controls, in response to the determining the failure condition for the converter, the load switch to disconnect a power supply input of the second load from the energy storage device.  


Kato discloses a load switch which is operated at a time of failure of a converter [paragraphs 0144; fig. 1, elements 6, 4, 17].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Ishihara and Kato because one of ordinary skill in the art would recognize the benefit of adding a load switch within Ishihara’s system for the purpose of providing a safety mechanism by limiting faulty conditions of the converter that could damage the vehicle or present injury to a passenger of the vehicle [see Kato, paragraphs 0144-0145].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        December 2, 2021